Case 2:17-cv-00467-JDL Document 52 Filed 08/12/20 Page 1 of 4          PageID #: 843



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


FEDERAL TRADE                          )
COMMISSION, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
                    v.                 ) 2:17-cv-00467-JDL
                                       )
HEALTH RESEARCH                        )
LABORATORIES, LLC, et al.,             )
                                       )
      Defendants.                      )

                                      ORDER

      The Federal Trade Commission and the State of Maine (collectively,

“Plaintiffs”) bring this civil contempt proceeding against Health Research

Laboratories, LLC, Kramer Duhon, and Whole Body Supplements, LLC (collectively,

“Contempt Defendants”), for alleged violations of Section II.H of the Stipulated Final

Judgment and Order previously entered in this action (“the Judgment”). In addition

to moving for an Order to Show Cause (ECF No. 21), the Plaintiffs move to modify

the Judgment (ECF No. 22). Health Research Laboratories and Duhon cross-move to

modify the Judgment (ECF No. 30), and the Contempt Defendants move to stay the

contempt proceedings until the cross-motions to modify the Judgment are resolved

(ECF No. 31). For the reasons that follow, I deny the Plaintiffs’ motion for an Order

to Show Cause and the Plaintiffs’ motion to modify the Judgment; I deny as moot the

Contempt Defendants’ motion to stay; and I grant the Plaintiffs the opportunity to

file a motion seeking leave to file an amended motion for an Order to Show Cause.



                                          1
Case 2:17-cv-00467-JDL Document 52 Filed 08/12/20 Page 2 of 4         PageID #: 844



                              I. LEGAL STANDARD

      “Civil contempt may be imposed to compel compliance with a court order or to

compensate a party harmed by non-compliance.” United States v. Saccoccia, 433 F.3d

19, 27 (1st Cir. 2005) (citing McComb v. Jacksonville Paper Co., 336 U.S. 187, 191

(1949)). “To prove civil contempt, a movant must show that (1) the alleged contemnor

had notice of the order, (2) ‘the order was clear and unambiguous,’ (3) the alleged

contemnor ‘had the ability to comply with the order,’ and (4) the alleged contemnor

violated the order.” Hawkins v. Dep’t of Health & Human Servs., 665 F.3d 25, 31 (1st

Cir. 2012) (quoting Saccoccia, 433 F.3d at 27). When evaluating whether a court

order is “clear and unambiguous,” the question is “not whether the order is clearly

worded as a general matter.” Saccoccia, 433 F.3d at 28. Instead, the “clear and

unambiguous” prong “requires that the words of the court’s order have clearly and

unambiguously forbidden the precise conduct on which the contempt allegation is

based.” Id. (emphasis omitted) (citing Perez v. Danbury Hosp., 347 F.3d 419, 424 (2d

Cir. 2003)). Indeed, the language of the order must leave “no reasonable doubt” that

the allegedly contumacious conduct is prohibited. Id. (quoting Project B.A.S.I.C. v.

Kemp, 947 F.2d 11, 17 (1st Cir. 1991)).

                                 II. DISCUSSION

      On July 31, 2020, I issued an Order holding that Section II.H of the Judgment

was facially ambiguous. See FTC v. Health Research Labs., LLC, No. 2:17-cv-00467-

JDL, 2020 WL 4431497, at *7 (D. Me. July 31, 2020). The Order left open the question

of whether the Plaintiffs may introduce extrinsic evidence for the purpose of showing

that Section II.H of the Judgment “clearly and unambiguously” prohibited “the

                                          2
Case 2:17-cv-00467-JDL Document 52 Filed 08/12/20 Page 3 of 4            PageID #: 845



precise conduct” on which their contempt allegations are based. Id. at *4 n.2 (quoting

Saccoccia, 433 F.3d at 28). Thus, the Order did not finally resolve whether Section

II.H of the Judgment was “clear and unambiguous” for civil contempt purposes. Id.

      On August 10, 2020, a video status conference was held to establish the

framework for addressing the pending motions. At the conference, the Plaintiffs

maintained their position that extrinsic evidence is admissible for purposes of

determining whether Section II.H is clear and unambiguous, but indicated that in

any event, they lacked sufficient extrinsic evidence to specifically prove that Section

II.H clearly and unambiguously prohibits the conduct on which their contempt

allegations are based. Thus, the Plaintiffs consented to a final ruling on the “clear

and unambiguous” prong with respect to Section II.H without further briefing or

hearing on that issue.

      Because I have previously determined that Section II.H is facially ambiguous,

and because the Plaintiffs do not seek a hearing at which to offer extrinsic evidence

to cure the ambiguity, I conclude that Section II.H does not “clearly and

unambiguously” prohibit the Contempt Defendants’ allegedly contumacious conduct.

Accordingly, I conclude as a matter of law that the allegations in the Plaintiffs’ motion

for an Order to Show Cause fail to support a finding of civil contempt under Section

II.H, and the Plaintiffs’ motion for an Order to Show Cause is denied. Additionally,

because the Plaintiffs have represented that their motion to modify the Judgment “is

predicated on Defendants’ contempt” under Section II.H, ECF No. 42 at 2, their

motion to modify the Judgment is denied.



                                           3
Case 2:17-cv-00467-JDL Document 52 Filed 08/12/20 Page 4 of 4           PageID #: 846



      At the status conference, the Plaintiffs expressed their intent to proceed on an

alternative theory—that the Contempt Defendants violated Section III, not Section

II.H, of the Judgment—and orally moved for leave to file an amended motion for an

Order to Show Cause accordingly. The Contempt Defendants opposed the Plaintiffs’

request for leave to file an amended motion. I declined to rule on the Plaintiffs’

motion without the benefit of briefing by the parties on the same.

                                III. CONCLUSION

      For the foregoing reasons, it is ORDERED that the Plaintiffs’ motion for an

Order to Show Cause (ECF No. 21) and the Plaintiffs’ motion to modify the Judgment

(ECF No. 22) are DENIED, and the Contempt Defendants’ motion to stay briefing

relating to the Plaintiffs’ motion for an Order to Show Cause (ECF No. 31) is

DENIED as moot. Additionally, it is ORDERED that the Defendants shall notify

the Court within 7 days whether they intend to withdraw their cross-motion to modify

the Judgment (ECF No. 30). Finally, it is ORDERED that the Plaintiffs shall file

any motion for leave to file an amended motion for an Order to Show Cause,

accompanied by the proposed amended motion, by October 31, 2020, after which

briefing will proceed according to the schedule set forth in D. Me. Local R. 7.



      SO ORDERED.

      Dated: August 12, 2020


                                                       /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE



                                           4
